          Case 2:19-cv-00487-MJP Document 40
                                          39 Filed 07/20/20
                                                   07/17/20 Page 1 of 4



                                                 THE HONORABLE MARSHA J. PECHMAN
 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            WESTERN DISTRICT OF WASHINGTON
                                         (SEATTLE)
12
13
      CENTER FOR BIOLOGICAL DIVERSITY,               CASE NO. 2:19-cv-00487-MJP
14    et al.,
15                                                   STIPULATED MOTION FOR
                                  Plaintiffs,        EXTENSION OF TIME
16
             v.                                      NOTE ON MOTION CALENDAR:
17                                                   July 17, 2020
18    NATIONAL MARINE FISHERIES
      SERVICE, et al.;
19
20                         Federal Defendants,

21    and
      PACIFIC COAST FEDERATION OF
22    FISHERMEN’S ASSOCIATIONS, et al.,
23
                        Defendant-Intervenors.
24
25
26
            The National Marine Fisheries Service (“NMFS”), Regional Administrator for NMFS
27
     West Coast Region, and the Secretary of the Department of Commerce (collectively, “Federal
28

                                                                                         1
             Case 2:19-cv-00487-MJP Document 40
                                             39 Filed 07/20/20
                                                      07/17/20 Page 2 of 4



     Defendants”); the Center for Biological Diversity and Wild Fish Conservancy (“Plaintiffs”); and
 1
 2   Pacific Coast Federation of Fishermen’s Associations and Coastal Trollers Association

 3   (“Defendant-Intervenors”) move under Local Rule 10(g) for an extension of time on forthcoming
 4
     deadlines.
 5
              1.     At the July 13, 2020, case management conference with the Court, the parties
 6
 7   indicated that they were working on an alternative that could avoid litigating the merits of this

 8   case. It appears that the parties have reached a resolution in principle and intend to file a motion
 9   to stay proceedings next week.
10
              2.     There are a number of forthcoming deadlines in the immediate future that will
11
     require filings before the Court can evaluate any motion to stay. For example, Federal
12
13   Defendants are required to file their administrative record and responsive pleading on July 20,

14   2020. Plaintiffs would be required to file a motion contesting the scope of the administrative
15   record by August 3, 2020, and Federal Defendants would be required to file a response to that
16
     motion on August 14, 2020.
17
              3.     The parties believe it would be more efficient to extend those deadlines while the
18
19   parties finalize their discussions and the Court evaluates the intended motion to stay proceedings.

20            4.     Thus, the parties stipulate and seek an extension of time for the following
21
     deadlines:
22
              Federal Defendants’ Administrative Record and Responsive Pleading: August 10, 2020;
23
              Plaintiffs’ Motion Contesting the Administrative Record: August 24, 2020;
24
25            Federal Defendants’ Response to Plaintiffs Administrative Record Motion: October 4,
26   2020.
27
28

                                                                                                   2
           Case 2:19-cv-00487-MJP Document 40
                                           39 Filed 07/20/20
                                                    07/17/20 Page 3 of 4



            5.      These short extensions will allow the parties to complete their discussions and if
 1
 2   successful, file a motion thereby allowing the Court to evaluate the merits of that motion.

 3
 4
     IT IS SO ORDERED,
 5
                                           ____________________________________
 6
 7                                         THE HONORABLE MARSHA J. PECHMAN

 8
 9
     Dated: July 20, 2020.
10
                                                  Respectfully Submitted,
11
12
                                                  JEAN E. WILLIAMS
13                                                Deputy Assistant Attorney General
                                                  U.S. Department of Justice
14                                                Environment & Natural Resources Division
15                                                SETH M. BARSKY, Chief
                                                  MEREDITH FLAX, Assistant Chief
16
                                                    s/ Coby Howell
17                                                COBY HOWELL, Senior Trial Attorney
18                                                U.S. Department of Justice
                                                  Environment & Natural Resources Division
19                                                Wildlife & Marine Resources Section
                                                  1000 S.W. Third Avenue, Room 600
20                                                Portland, OR 97204
21                                                Telephone: (503) 727-1023
                                                  Facsimile: (503) 727-1117
22                                                coby.howell@usdoj.gov
23                                                Attorneys for Defendants
24
25                                                  s/ Julie Teel Simmonds
                                                  Julie Teel Simmonds, Senior Attorney
26
                                                  CENTER FOR BIOLOGICAL DIVERSITY
27                                                1536 Wynkoop St., Ste. 421
                                                  Denver, CO 80202
28                                                Phone: (619) 990-2999

                                                                                               3
           Case 2:19-cv-00487-MJP Document 40
                                           39 Filed 07/20/20
                                                    07/17/20 Page 4 of 4



                                                  jteelsimmonds@biologicaldiversity.org
 1
 2                                                Attorney for Plaintiffs

 3                                                LANDYE BENNETT BLUMSTEIN, LLP
 4
                                                  By: s/ Thane W. Tienson
 5                                                Thane W. Tienson, P.C.
                                                  ttienson@lbblawyers.com
 6
 7                                                Attorney for PCFFA and Coastal Trollers
                                                  Association
 8
 9
10
                                     CERTIFICATE OF SERVICE
11
            I certify that the foregoing will be electronically filed with the Court’s electronic filing
12
     system, which will generate automatic service upon on all Parties enrolled to receive such notice.
13
                                                  /s/ Coby Howell
14                                                Coby Howell
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                               4
